DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/15/2021, 05/21/2021, 09/02/2021, 11/02/2021, 12/14/2021, 01/11/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3.	Claim 10 objected to because of the following informalities: “The switching device of claim 1, wherein said internal pressure is formed from arcing during said changing the state of said contactor” should be “The switching device of claim 1, wherein said internal pressure is formed from arcing during said changing the state of said contactor.”. Appropriate correction is required.
4.	Claim 20 objected to because of the following informalities: “An electrical switching device, comprising: a hermitically sealed housing; internal components within said hermetically sealed housing, said internal components configured to change the state of said contractor device…” should be “An electrical switching device, comprising: a hermitically sealed housing; internal components within said hermetically sealed housing, said internal components configured to change the state of said electrical switching device…”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 8-12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being participated by Blackmon et al. (US 2016/0365210).
	Regarding claim 1, Blackmon teaches an electrical switching device (see figures 1 and 2), comprising: a hermetically sealed housing (figs. 1-2: 100), (see par. [0028], the electrical relay device 100 in an embodiment is sealed); internal components (figs. 1-2: 108, 124) within said hermetically sealed housing (see figures 1 and 2), said internal components configured to change the state of said switching device from a closed state (see figure 2) and an open state (see figure 1) in response to input, (see par. [0018-0020]; the movable contact 124 is separated from the stationary contacts 108 by a gap 130 that extends along the actuation axis 128. The first position of the actuator assembly 122 may be referred to herein as an open circuit position; and when the actuator assembly 122 is in the second position, the movable contact 124 engages the stationary contacts 108 such that the movable contact 124 is conductively coupled to both stationary contacts 108. There is no gap between the movable contact 124 and the stationary contacts 108. The second position of the actuator assembly 122 may be 
	Regarding claim 8, furthermore Blackmon discloses the switching device, wherein said pressure relief mechanism comprises a weak point formed in said housing (see figures 1 and 2; and par. [0030], a pressure relief valve 204 that is in flow communication with the chamber 174).
	Regarding claim 9, furthermore Blackmon discloses the switching device, wherein said weak point comprises scores or stamps in the said housing, (see par. [0030], the pressure relief valve 204 is in “flow communication” with the chamber 174 such that the pressure relief valve 204 is open to the chamber 174 and fluid within the 
	Regarding claim 10, furthermore Blackmon discloses the switching device, wherein said internal pressure is formed from arcing during said changing the state of said contactor, (see par. [0016]).
	Regarding claim 11, furthermore Blackmon discloses the switching device, further comprising paths through said internal components to allow internal pressure to pass to said pressure relief mechanism, (see par. [0031]).
	Regarding claim 12, Blackmon teaches a contactor device (see figures 1 and 2), comprising: a hermitically sealed housing (figs. 1-2: 100), (see par. [0028], the electrical relay device 100 in an embodiment is sealed); internal components (figs. 1-2: 108, 124) within said hermetically sealed housing (see figures 1 and 2), said internal components configured to change the state of said contactor device between a closed state (see figure 2) and an open state (see figure 1) in response to input, (see par. [0018-0020]; the movable contact 124 is separated from the stationary contacts 108 by a gap 130 that extends along the actuation axis 128. The first position of the actuator assembly 122 may be referred to herein as an open circuit position; and when the actuator assembly 122 is in the second position, the movable contact 124 engages the stationary contacts 108 such that the movable contact 124 is conductively coupled to both stationary contacts 108. There is no gap between the movable contact 124 and the stationary contacts 108. The second position of the actuator assembly 122 may be referred to herein as a closed circuit position), said internal components generating arcing pressure when changing states from closed to open (see par. [0017-0020]; the 
	Regarding claim 17, furthermore Blackmon discloses the contactor device, wherein said pressure relief mechanism comprises a weak point formed in said housing, (see figures 1 and 2; and par. [0030], a pressure relief valve 204 that is in flow communication with the chamber 174).
	Regarding claim 18, furthermore Blackmon discloses the contactor device, wherein said weak point comprises scores or stamps in the said housing, (see par. [0030], the pressure relief valve 204 is in “flow communication” with the chamber 174 such that the pressure relief valve 204 is open to the chamber 174 and fluid within the chamber 174 is permitted to access and engage the pressure relief valve 204. The pressure relief valve 204 may be formed integral to the shell 200).
	Regarding claim 19, furthermore Blackmon discloses the contractor device, further comprising paths through said internal components to allow internal pressure to pass to said pressure relief mechanism, (see par. [0030], the pressure relief valve 204 .

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 2-7, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blackmon et al. (US 2016/0365210) in view of Tomasko (US 2019/0203845).
Regarding claim 2, Blackmon teaches the switching device, but Blackmon does not explicitly teach wherein said pressure relief mechanism comprises a rupture disk.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tomasko into the electrical switching device of Blackmon in order to relieve pressure from a pressurized system in response to a potentially dangerous overpressure situation.
Regarding claim 3, further Tomasko discloses the switching device, wherein said: housing comprises a rupture disk hole, said rupture disk mounted to said rupture disk hole (see figures 1-5).
Regarding claim 4, further Tomasko discloses the switching device, wherein said rupture disk is mounted on the inside surface of the housing, (see figures 1 and 7).
Regarding claim 5, further Tomasko discloses the switching device, wherein said rupture disk is mounted on the outside surface of said housing (see figure 1: a fluid-tight seal between the flange portions 11, 21 continuous welding on the outside surface of the housing).
Regarding claim 6, further Tomasko discloses the switching device, further comprising a weld ring to mount said rupture disk to said rupture disk hole, (see figure 1 and par. [0037]).
Regarding claim 7, further Tomasko discloses the switching device, further comprising an epoxy to mount said rupture disk to said rupture disk hole, (see figure 1 and par. [0037], a fluid-tight seal between the flange portions 11, 21 may be achieved by any suitable mechanism, including, e.g., continuous welding, adhesives, or epoxies).
Regarding claim 13, Blackmon teaches the contactor device, but Blackmon does not explicitly teach wherein said pressure relief mechanism comprises a rupture disk.
Tomasko teaches a pressure relief module, such as a rupture disk module, (see Abstract and par. [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tomasko into the contactor device of Blackmon in order to relieve pressure from a pressurized system in response to a potentially dangerous overpressure situation.
Regarding claim 14, further Tomasko discloses the contactor device, wherein said housing comprises a rapture disk hole, said rupture disk mounted to said rupture disk hole, (see figures 1-5).
Regarding claim 15, further Tomasko discloses the contractor device, further comprising a weld ring to mount said rupture disk to said rupture disk hole, (see figure 1 and par. [0037]).
Regarding claim 16, further Tomasko discloses the contactor device, further comprising an epoxy to mount said rupture disk to said rupture disk hole, (see figure 1 and par. [0037], a fluid-tight seal between the flange portions 11, 21 may be achieved by any suitable mechanism, including, e.g., continuous welding, adhesives, or epoxies).
Regarding claim 20, Blackmon teaches an electrical switching device (see figures 1 and 2), comprising: a hermitically sealed housing (figs. 1-2: 100), (see par. [0028], the electrical relay device 100 in an embodiment is sealed); internal components (figs. 1-2: 108, 124) within said hermetically sealed housing (see figures 1 and 2), said 
However, Blackmon does not explicitly teach a rapture disk to allow pressure to escape.
Tomasko teaches a pressure relief module, such as a rupture disk module, (see Abstract and par. [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tomasko into the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836